Citation Nr: 1524985	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C. 1151 for a back and neck condition.

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for a right eye disability. 

5.  Entitlement to service connection for a back and neck disability. 

6.  Entitlement to compensation under 38 U.S.C. § 1151 for vision loss.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a dental condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from December 1982 to May 1983.  She had additional periods of service in the Army National Guard from May 1983 to August 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a psychiatric disorder, and disabilities of the back, neck, and right eye; and entitlement to compensation under 38 U.S.C. § 1151 for vision and dental conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for PTSD was last denied by the RO in March 2005 on the basis that the appellant did not have a diagnosis of PTSD based on verified stressors.

2.  Evidence received since the March 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The appellant is not shown to have an additional disability, in the form of a back or neck disorder, from an injury received in February 2008 at the Jackson VA medical center (VAMC).


CONCLUSIONS OF LAW

1.  The March 2005 RO decision, which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for § 1151 compensation for additional disabilities of the back and neck, as a result of injury at the Jackson VAMC on February 9, 2008 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard June 2008 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The appellant's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The appellant was provided with a VA medical examination in January 2009.  The examination is sufficient evidence for deciding the claim for compensation under § 1151.  The report is adequate as it was based upon consideration of the appellant's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  

II. Reopened Claim

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection for PTSD was denied in unappealed rating decisions issued in May 2000 and August 2000 on the basis that the claims were not well-grounded.  The appellant did not appeal these decisions.

The appellant submitted a petition to reopen her claim September 2004.  In a rating decision issued in March 2005, the RO reopened the claim, but denied it on the merits.  The RO determined that the appellant did not have a diagnosis of PTSD and there were no verified stressors.  The appellant did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO received the instant petition to reopen the claim in November 2007.  

Since the last final rating decision, the evidence includes records from the Social Security Administration (SSA), VA and private medical records, stressor statements from the appellant, a lay statement from E. L., and a VA examination report.  In pertinent part, the VA and private medical records and VA examination report contain diagnoses of PTSD.  In the lay statement, E.L. recalls that in 1982, the appellant confided in her and her late husband about a recent sexual assault that had occurred in service.

The claim of service connection for PTSD is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board considers the claim to reopen to be one for service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The reopened claim is further addressed in the remand section.

III. § 1151 Claim

Pursuant to 38 U.S.C. § 1151, veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824 (Fed.Cir.2005).  

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulation were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby an appellant must show that a veteran's disability or death was 1) not the result of his own willful misconduct; 2) causally connected to hospital care, medical or surgical treatment, or an examination furnished by VA or in a VA facility; and 3) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Id. at 1377.  In Viegas, the Court narrowed the distinction of claims between 38 U.S.C.A. § 1151 and the Federal Tort Claims Act and asserted that section 1151 does not require a veteran's injury to be "directly" caused by the "actual provision" of medical care by VA personnel, but rather requires only "causal connection," which includes injuries that occur in a VA facility as a result of VA's negligence. 

Here, the appellant was admitted to the Jackson VAMC for in-patient psychiatric treatment on February 4, 2008, after she endorsed feelings of depression and suicidal thoughts.  An initial psychiatric/3K nursing admission assessment report shows her musculoskeletal system as normal.

A physician in-patient note dated February 9, 2008 indicates that (earlier that day) two patients were agitated in hall and grabbing each other.  The note reflects that the appellant was walking in the hall and was caught in the right occipital/parietal area with a punch.  The note indicated that the appellant reported mild tenderness and swelling in that area, but had no other complaints such as dizziness or visual changes.  On physical examination, there was mild swelling and tenderness noted in the right occipital/parietal area, but there were no breaks in skin or bleeding.  A nurses' shift report completed later that day indicates that the appellant had decreased swelling to the right side of her face.  This note also contains the appellant's report that she thought her tooth was chipped and a request for "something for pain."  The note indicates there were no other signs or symptoms of acute distress.

Treatment notes dated February 10, 2008 show the appellant was observed lying in bed with no signs or symptoms of distress.  A computed tomography (CT) scan of her head that day did not reveal any intracranial abnormalities.  

Treatment notes dated February 11, 2008 include a post-fall risk assessment that indicated the appellant may have fallen to the floor after she was punched, but she did not slip or have orthostasis and there were no injuries from the fall.  An addendum to the nursing shift report further indicates there was no loss of consciousness at the time of the appellant's fall and no evidence of head trauma after the fall.  Another treatment note reflects that the appellant informed the on-call physician that she had not fallen.  The appellant was discharged from the in-patient psychiatric ward on February 14, 2008.

VA records show the appellant came to the VA emergency clinic on February 15, 2008 complaining of back and neck pain after having been knocked down a few days ago.  On physical examination, there was no point-tenderness, bruising or other deformity noted.  An X-ray of the lumbar spine revealed no evidence of acute fracture or subluxation.  Moderate narrowing L3/4 was present.  A cervical spine X-ray revealed a congenital variant at the base of the skull/C1/C2.  A CT scan of the neck showed no evidence of an acute fracture; the appellant's head was tilted to the left and the notes indicated that this could be seen in muscle spasm.  A staff physician reviewed the X-rays and noted that the appellant had some soft tissue injury from the fall, but no fractures or dislocations were shown.  

A May 2008 VA neuro-ophthalmology clinic note shows the appellant complained of neck pain.  She indicated that as she was leaving her room to get a snack, she was hit in the head and her head hit concrete.  She explained that a patient hit her in her right lateral neck/face (not the orbital area) area causing her head to hit a wall resulting in a loss of consciousness.  She stated that there was blood on the floor and her head.  

At a VA spine examination in January 2009, an examiner diagnosed the appellant's current back and neck disabilities as degenerative disc disease of the cervical and lumbar spine.  

Subsequent medical records from the Southern Neurologic Spine Institute show that in August 2009, the appellant was seen for a complaint of low back pain and pain in her left neck and arm.  She reported that the initial injury was during military service when she fell from a truck and the neck pain had been present many years.  The diagnoses included persistent cervical and lumbar pain with cervical and lumbar radiculitis, cervical spondylosis, and cervical disc protrusion with cervical radiculitis.  MRI's in August 2009 showed disc protrusion at C4-5; disc bulging at C3-4; and left-sided disc bulge at L4-5 with a bit of left greater than right foraminal stenosis.  The appellant underwent an L4-5 hemilaminectomy in November 2009.  The diagnosis was post-operative degenerative changes with disc space narrowing at L4-L5; no fracture or dislocation.

Upon review of the evidence of record, the Board finds that entitlement to § 1151 compensation is not warranted for the claimed neck and back disabilities.  

The primary hurdle in asserting a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is establishing the presence of an additional disability that was caused by VA treatment.  To determine whether an additional disability exists within the meaning of § 1151, the claimant's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).  

A comparison of the appellant's disability picture immediately before and after her injury on February 9, 2008, does not support a finding of an additional neck or back disability related to her care at the Jackson VAMC.

It is noted that SSA records show the appellant had a long history of complaints and treatment for back and neck pain beginning in the early 1990s, well before her reported injury in February 2008.  These complaints of neck and back pain were related to multiple motor vehicle accidents as well as injuries at work and other places.  Additional private treatment records show the appellant complained of neck and back pain after having been thrown from a moving car by her husband in February 2006; having fallen down stairs in November 2006; and having fallen at work in October 2007.  

In addition, VA treatment notes dated on February 4, 2008, immediately prior to the beginning of the hospital care, are negative for complaints of back or neck pain.  However, a record dated February 7, 2008, two days before the injury now complained of, shows the appellant reported she had hurt her back in a past car accident and had a residual "knot" on the left side of her back that hurt.  She requested Lortab for pain.  A VA mental health in-patient note dated the following day shows she continued to complain of back pain and repeatedly requested Lortab.   

The VA treatment notes on February 9, 2008, the day the appellant was hit by a patient, do not show any complaints or findings of back or neck pain following the incident.  

A CT scan of the appellant's head on February 10, 2008 did not reveal any intracranial abnormalities.  A post-fall risk assessment note dated February 11, 2008 indicates the appellant may have fallen to the floor after she was punched but did not slip or have orthostasis, and there were no injuries from the fall.  

The record also contains a competent medical opinion weighing against the claim.  At the VA spine examination in January 2009, an examiner reviewed the claims file and the appellant's contention of worsened pain and spasms in her neck and back since her 2008 fall.  The examiner determined that the degenerative disc disease of the lumbar and cervical spine was not caused by or related to the appellant's February 2008 injury at the Jackson VAMC.  The examiner also determined that the objective findings did not support a finding of an acute, permanent aggravation of those conditions as a result of the February 2008 injury at the Jackson VAMC.  The rationale was essentially that the appellant had complained of neck and back pain prior to her fall at the VAMC and the MRI findings did not support evidence of acute, permanent injury or aggravation.  The medical opinion was rendered based on an accurate presentation of the appellant's past medical history and was supported with references to specific evidence in the claims file.

Although the appellant may have subsequently experienced increased pain in her neck and low back areas after her injury on February 9, 2008, she was only diagnosed with a soft tissue injury related to her fall on February 15, 2008.  There was no evidence of acute fracture or subluxation in her spine.  The medical opinion provided by the VA examiner in January 2009 also establishes that she does not have additional qualifying cervical and lumbar spine disabilities that were caused by the incident at the Jackson VAMC.  

The appellant has not submitted any medical evidence to support her claim that she incurred additional cervical and lumbar spine disabilities as a result of the injury she sustained during her in-patient psychiatric treatment in February 2008.  The Board has considered the appellant's contentions, but she lacks the appropriate medical expertise to opine that chronic condition of cervical and lumbar spine degenerative disc disease was caused by her being hit in the head or neck by a patient.  Such an opinion is not a matter of simple observation; rather it involves complex medical issues and requires a medical determination.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, her opinion in this regard is neither competent nor probative evidence in favor of her claim.

As her injury on February 9, 2008 is not shown to have resulted in additional disabilities of the neck and back, compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  As additional disabilities did not result, there can be no showing of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care.

In sum, the weight of the evidence is against a finding that the appellant has additional qualifying neck and back disabilities, within the meaning of 38 U.S.C.A. § 1151, related to treatment received at the Jackson VAMC in February 2008.  Compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151 are not warranted.


ORDER

The claim of entitlement for service connection for PTSD is reopened; to this limited extent, the appeal of this issue is granted.

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the back and neck is denied.


REMAND

Service Connection Claims

With respect to the appellant's claims for service connection, a remand is necessary in order to clarify the exact dates the appellant served on ACDUTRA and inactive duty for training (INACDUTRA) during her service in the Army National Guard between May 1983 and August 2004.  

Information from the Mississippi Army National Guard shows the appellant's ACDUTRA service from August 1982 to February 1989.  However, the file is largely absent such information from February 1989 to August 2004.  The appellant is also noted to have served with the Massachusetts Army National Guard effective as of March 1992.  

Establishing the appellant's dates of service are particularly important in this case as the appellant reported a sexual assault occurred in June 1990 while she was in drill status in Springfield, MA.  She also generally asserts that her injuries to her back, neck and right eye occurred during periods of ACDUTRA.

On remand, the AOJ should contact the National Personnel Records Center (NPRC) or any other appropriate source, to obtain a list of the dates of active duty, ACDUTRA, and INACDUTRA service for the time period from February 1989 to August 2004, while the appellant was serving in the Army National Guard. 

Furthermore, very few service treatment records from the appellant's Army National Guard service are in the claims file.  At her RO hearing in August 2011, the appellant testified that she received treatment for injuries to her back/neck and right eye during service.  Therefore, it appears that her complete service treatment records have not been obtained.  On remand, the AOJ should attempt to obtain the appellant's complete service treatment records from her service in the Mississippi and the Massachusetts Army National Guard units.  

The claim is also remanded to obtain an adequate VA opinion regarding the claimed psychiatric disorder.

The appellant asserts that she was sexually assaulted in 1982 and 1989 by her drill sergeant while stationed at Ft. Dix, NJ.  She also reports a sexual assault in 1989 while stationed at Ft. Sam, TX.  In support of her appeal, she has provided a statement from an individual who recalls that in 1982, the appellant confided to her and her late husband about the assault shortly after it occurred.

In October 2008, a VA examiner provided a diagnosis of PTSD, chronic.  The examiner opined that it was less likely caused or aggravated by events during the appellant's service.  The examiner also indicated that there was evidence that indicated the appellant had PTSD prior to her military service.  The examiner did not address the likelihood of whether the appellant's reported military sexual trauma occurred and did not provide a rationale for the opinion rendered.

The opinion also does not fully address the question of aggravation.  As the appellant has not established veteran status, she is not entitled to the presumptions of soundness and aggravation.  However, an adequate opinion regarding any preexisting PTSD must address: whether it is at least as likely as not that such disorder increased in severity during any period of ACDUTRA; and if so, is it at least as likely as not that such increase was due to the natural progression of the disorder.

The record also includes current diagnosis of depression, not otherwise specified. An opinion is needed regarding whether this diagnosis had onset during or is related to a period of ACDUTRA or INACDUTRA service.  
1151 Claims

The appellant seeks compensation under the provisions of 38 U.S.C.A § 1151 for dental and vision disabilities related to an incident at the Jackson VAMC on February 9, 2008.  Additional development is required prior to adjudication of these claims.

Dental Condition

The claim for a dental condition under an 1151 theory is remanded to obtain additional private treatment records.

During a VA dental evaluation in May 2008, the appellant reported that her lower right wisdom tooth was broken three months ago during a scuffle between patients and she had the tooth pulled by a private dentist.  The clinician stated that the extraction site of teeth # 32 had healed well, but since the tooth was no longer in place, an evaluation of the extent of damage or injury could not be determined.

At an RO hearing in August 2011, the appellant reported that her dentures were chipped during an incident at the Jackson VAMC and a VA staff member told her to have a tooth removed.  She indicated that a private dentist, Dr. Hawthorne, had removed her tooth.  Dr. Hawthorne's treatment records are pertinent to the claim and must be obtained.

Vision Loss

The claim for vision loss is remanded for to obtain a VA medical opinion following a thorough review of the entire claims folder.

At a January 2009 VA eye examination, the appellant complained of episodic swelling of the right eye which caused pressure and decreased right eye vision.  The examiner determined that there were no physical findings that correlated with the appellant's reported symptoms; however, he opined that she had functional visual loss in the right eye likely caused by or the result of the hospital trauma in February 2008.  

The VA opinion is inadequate for two reasons.  First, there is no indication as to whether the examiner reviewed the claims file and there is no discussion of the appellant's medical history to suggest that claims file review occurred.  The Board finds this significant as the appellant has reported right eye problems since service and the VA treatment records do not reflect any complaints or findings with respect to vision loss until two weeks after the incident at the Jackson VAMC.  

Second, the examiner only provided a diagnosis with respect to a right eye disability; it remains unclear as to whether the appellant also has an additional disability with regard to her left eye.  For these reasons, a new VA examination and opinion are to be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the appellant's two Army National Guard Units, and any other appropriate source to obtain all service treatment records.  The search is to include use of all of the appellant's maiden and married last names as shown on the cover page of this decision.

If these records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Verify when the appellant's periods of service in the Army National Guard, to include a list of her dates of ACDUTRA/ADT and INACDUTRA, from February 1989 to August 2004.  

3.  After obtaining any additional service records, schedule the appellant for an examination by an appropriate medical professional to ascertain the nature and etiology of her claimed neck, back and right eye disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All appropriate diagnostic testing should be conducted.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's claimed conditions of a back, neck, and right eye disability had onset in ACDUTRA or INACDUTRA service or are otherwise related to such service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

4.  After obtaining any additional service records, schedule the appellant for a psychiatric examination to ascertain the nature and etiology of her current psychiatric disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  The examiner should address the following:

a) Is it at least as likely as not that PTSD (or any other current psychiatric disorder) existed prior to the period of ACDUTRA from December 1982 to May 1983?

b) If PTSD (or any other current psychiatric disorder) preexisted ACDUTRA service from December 1982 to May 1983, did such disorder increase in severity during any period of ACDUTRA?

c) If PTSD (or any other current psychiatric disorder) increased in severity during any period of ACDUTRA, is it at least as likely as not that such increase was due to the natural progression of the disorder?

d) If the examiner finds that a psychiatric disorder did not preexist the period of ACDUTRA from December 1982 to May 1983, then is it at least as likely as not that a current psychiatric disorder had onset in, or is related to any period of ACDUTRA service.

All opinions must be supported by a complete rationale.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must explain why this is so.  

5.  Schedule the appellant for VA examinations by appropriate medical professionals to determine whether she incurred additional dental and vision-related disabilities as a result of being struck in the head or neck on February 9, 2008.  The entire claims file, to include any electronic records, must be reviewed by the examiners. 

The examiners are to identify all current dental and vision problems, including those during the pendency of the claim that may have since resolved. 

Based on a review of the claims file, examination of the appellant and generally accepted medical principles, the appropriate examiners must provide medical opinions addressing each of the following: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any additional disability to the appellant's right lower wisdom tooth (tooth #32) was caused by her having been struck in the head or neck on February 9, 2008. 

(b) Whether it is at least as likely as not that any additional disability involving the appellant's vision was caused by her having been struck in the head or neck on February 9, 2008.

(c) If a relationship between the claimed dental and vision loss disorders and the injury the appellant sustained on February 9, 2008 is shown, the examiner must then provide an opinion as to whether it is as likely as not that the additional disabilities were the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

The examination report must include a complete rationale for all opinions expressed.  If the examiners feel that a requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


